Sandusky App. No. S-97-004. On review of order certifying a conflict. The following issue was certified to this court by the Sandusky County Court of Appeals:
“Berlekamp Plastics, Inc. v. Buckeye Union Insurance Company (Oct. 31, 1997), Sandusky App. No. S-97-004, unreported [1997 WL 679604], is certified to the Supreme Court of Ohio as being in conflict with Millers Mut. Ins. Co. v. Plastivax, Inc. (1996), 113 Ohio App.3d 67 [681 N.E.2d 678], on the issue of whether, in a case involving an employer intentional tort, an ‘expected or intended’ injury exclusion in a commercial general liability insurance policy is ineffective unless it is 'shown that the insured/employer not only intended the act leading to the harm but also intended the particular resulting injury.”
The court determines that no conflict exists within the meaning of S.Ct.Prac.R. IV(2)(B). This cause is therefore dismissed.
Moyer, C.J., F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Douglas and Cook, JJ., dissent.
Resnick, J., not participating.